Order of Supreme Court, New York County (Davis, J.), entered March 20, 1990, granting plaintiff Fletcher’s motion to open a default judgment entered against him upon his failure to appear in opposition to defendants’ motion to cancel a lis pendens, and which thereafter granted defendants’ motion, unanimously affirmed, without costs.
Plaintiff Lancelot E. Fletcher is not a proper party to any action for specific performance to enforce the terms of a development contract which purportedly requires defendant *254East Harlem Council for Human Services, Inc. to convey a one-half interest in certain real property to plaintiff East Harlem Development Partnership. While the complaint, which seeks specific performance, may set forth a cause of action on behalf of plaintiff East Harlem Development Partnership, the lis pendens was filed solely in the name of plaintiff Fletcher, and not on behalf of the partnership. As plaintiff Fletcher has no cause of action in his own right, the notice of pendency was properly canceled. Concur—Murphy, P. J., Kupferman, Milonas, Rosenberger and Ellerin, JJ.